Order of May 16, 1941, granting inspection of records, reversed on the law with leave granted to the appellants to serve an answer within ten days after service of a copy of the order herein; order denying appellants’ motion for dismissal, order denying appellants’ motion to strike out, and order denying appellants’ motion for a bill of particulars affirmed, without costs of this appeal to any party. All concur. (The orders are for petitioner on a motion to examine the records of a corporation.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.